ON RE-HEARING. Hughes, J. Upon a re-examination of this case upon motion for reconsideration, we are of the opinion that the testimony in the case tends to show that, when Storthz, the appellant, bought the one-eighth interest of Benson Murray in the land in controversy, he had no notice of the claim of Reuben E. Murray to the 20 acres in the south half southeast quarter of southeast quarter of section 24, township 1 north, range 12 west, as there was no deed for the same in the record, which Storthz examined for the title, and that Reuben E. Murray did not tell him of his claim to the 20 acres when Storthz gave him to understand he was desirous of buying Benson’s interest. The fact that Dike, the tenant of Reuben E. Murray, was in possession was sufficient to put Storthz on inquiry, and he made inquiry by examining the record, and found that the land had been owned by the father of the- heirs, who, he knew, were eight in number. Upon this Storthz bought and paid cash for the interest of Benson. Therefore, as to this interest of Benson, Storthz was a Iona fide purchaser without notice of Reuben’s claim, which was not of record, and of which he was not informed. In the case of Fargason v. Edrington, 49 Ark. 217, it is said: “The circumstances of his being in possession undoubtedly had a tendency to excite inquiry in the minds of those contemplating a purchase, but the fact that he had placed the evidence of his right to occupy upon record, where it is accessible to the whole world, arrested inquiry at that point, and plainly informed every one that they might rest securely upon the fact that he held in his own right, and for no one else. J. T. Fargason & Co. had a right to rest upon this fact, and were not required to make any further inquiry as to how he held; and it follows that the possession of Matthews was no notice of Mrs. Edrington’s claim,” — citing Jones on Mortgages, § 600, and other cases. Matthews was in possession, holding the land, it was claimed, for Mrs. Edrington, but he had bought the land, and taken deed in his own name, and had it recorded. Fargason & Co., for a valuable consideration, bought under Matthews’ deed of trust executed to them, without any actual notice of Mrs. Edrington’s claim. As to the interest of Ben D. Murray, which was one-eighth, Storthz, the appellant, bought this, after he was informed of Reuben’s interest by Reuben, and he therefore bought with actual notice, and is not as to this an innocent purchaser. The decree will be modified accordingly, with directions to set aside to Storthz an additional one-eighth interest in the 30 acres in accordance herewith, and the cause is remanded that these direc. tions may be carried out.